Appeal by employer and insurance carrier from a decision and an award by the Workmen’s Compensation Board made to claimant for permanent partial disability. The medical proofs authorized the finding of claimant’s accident on November 12, 1941, and the causal connection of the trauma sustained therein with the subsequent infection which necessitated the amputation of claimant’s thumb on the following January 31st. Claimant gave his employer no notice of his accident and resulting injuries until early in February, 1942, but the board’s decision excusing his failure to give earlier notice was sanctioned by evidence. Decision and award affirmed, with costs to the Workmen’s Compensation Board. All concur.